Citation Nr: 1636256	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served from January 1967 to December 1968 with 1 year, 9 months and 3 days prior active service.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado which denied a rating in excess of 10 percent disabling for PTSD.  A Notice of disagreement was received in October 2010; a statement of the case was issued in September 2011 and the substantive appeal was received in October 2011. 

In a June 2016 rating the RO granted a 30 percent rating for PTSD effective the date of his increased rating claim filed on June 24, 2010.  


FINDING OF FACT

In August 2016 prior to the promulgation of a decision by the Board, the Veteran notified the Board in a signed and written statement of his intent to withdraw his appeal concerning the issue of entitlement to a rating in excess of 30 percent for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an evaluation in excess of 30 percent disabling PTSD are met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing. 38 C.F.R. § 20.204.  

In a VAF 21-4138 received August 31, 2016, the Veteran stated the following. "I wish to withdraw my appeal for a higher evaluation for PTSD.  I was just awarded 30 percent by the VA in a supplemental statement of the case and this has satisfied my appeal."  This statement was signed and dated by the Veteran.  This statement was attached to a statement submitted the same date by his representative who also confirmed the Veteran's desire to withdraw his appeal.

Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal of this matter is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


